Citation Nr: 0020015	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  98-17 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from February 1965 to 
February 1968.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, which denied reopening of a claim for entitlement 
to service connection for post-traumatic stress disorder 
("PTSD").  It was held that new and material evidence had 
not been submitted since a June 1995 rating action which had 
denied service connection.


FINDINGS OF FACT

1.  Service connection for PTSD was denied originally by the 
RO in June 1995.  The appellant received timely notice of 
that decision, but did not file a timely appeal; therefore, 
the RO's decision became final.  It was concluded that there 
were other psychiatric disorders that have been noted, and 
that there were no verified stressors that would establish 
the present of PTSD.

2.  Evidence associated with the claims file since the June 
1995 decision is not so significant that it must be 
considered in order to decide fairly whether the appellant is 
entitled to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The RO's June 1995 decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(1999).

2.  The evidence received since the RO's last final denial 
decision is not new and material, and thus, does not serve to 
reopen the appellant's claim for service connection for PTSD.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for PTSD-The Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).

Historically, service connection for PTSD required: (1) a 
current, clear medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).

While this appeal was pending, the applicable rating criteria 
for service connection for post-traumatic stress disorder 
(PTSD), 38 C.F.R. § 3.304(f), was amended on June 18, 1999, 
and made effective to March 7, 1997.  See 64 Fed. Reg. 32807-
32808 (June 18, 1999) (codified at 38 C.F.R. § 3.304(f) 
(1999)).  The amended 38 C.F.R. § 3.304(f) states that, if 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to this 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's testimony alone may 
establish the occurrence of the claimed inservice stressor.

Under the new regulations, service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD, (2) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  See 64 Fed. 
Reg. 32807-32808 (June 18, 1999).

When asked to interpret the first element (a diagnosis of 
PTSD), the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeal) (Court) 
held that "a clear (that is, unequivocal) PTSD diagnosis by 
a mental-health professional must be presumed . . . to have 
been made in accordance with the applicable DSM [Diagnostic 
and Statistical Manual of Mental Disorders] criteria as to 
both the adequacy of the symptomatology and the sufficiency 
of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 139 
(1997).  Moreover, the Court concluded that "under the DSM-
IV, the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of predisposition toward development of that 
condition."  Id. at 141 (incorporating the "eggshell 
plaintiff" rule to service connection awards).  

In interpreting the now third element (an in-service 
stressor), the Court determined that the evidence necessary 
to establish that the claimed stressor actually occurred 
varied depending on whether it could be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) (West 1991 & Supp. 1999).  The Court held that 
"[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service'."  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.304(d), (f) (1998); see also 
Gaines v. West, 11 Vet. App. 113 (1998) (determination of 
whether veteran engaged in combat with enemy is particularly 
significant in PTSD cases).  

Finally, under the new regulations, the reference to combat 
citations is removed; nonetheless, if the "claimed stressor 
is not combat related, a veteran's lay testimony regarding 
in-service stressors is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  
Where a veteran-claimant did not serve in combat or the 
stressor is not related to combat, his lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  See West v. Brown, 7 Vet. App. 70, 76 
(1994); see also Zarycki v. Brown, 6 Vet. App. at 98.  
Instead, the record must contain evidence which corroborates 
his testimony as to the occurrence of the claimed stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f); 
see also VA ADJUDICATION PROCEDURE MANUAL M21-1, Part VI, 
 11.38 (Aug. 26, 1996).

Regarding non-combat stressors, the Court has held that 
"credible supporting evidence" means that the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor; nor can credible 
supporting evidence of the actual occurrence of an in-service 
stressor consist solely of after-the-fact medical nexus 
evidence. See Cohen v. Brown, 10 Vet. App. 128; Moreau v. 
Brown, 9 Vet. App. 389; and Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  The VA Adjudication Manual M21-1 (M21-1) 
provides that the required "credible supporting evidence" 
of a non-combat stressor "may be obtained from" service 
records or "other sources." See M21-1, part VI, formerly 
7.46.

Reopening the Claim

In the instant case, the RO denied the appellant's claim for 
service connection for PTSD in June 1995.  At that time, the 
RO considered records from the Human Service System, Inc. for 
the period from March 1994 to March 1995, a May 1995 VA 
examination, statements given by the appellant, and the 
appellant's service medical and personnel records.  It was 
also demonstrated by the evidence that the appellant had 
other psychiatric diagnoses noted, and some examiners did not 
diagnose PTSD.  The RO denied the claim on the basis that the 
appellant failed to provide evidence of in-service stressors.  
He was notified of that decision  The appellant did not 
timely appeal the RO's decision and hence, it is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 
20.1103 (1999).  

A final decision may not be reopened and readjudicated by the 
VA, except on the basis of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999); 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide the merits 
of the claim fairly.  38 C.F.R. § 3.156(a) (1999).

A three-pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
third, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to decide fairly the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence 
will be presumed credible at this point solely for the 
purpose of determining whether a claim should be reopened.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all 
three tests are satisfied, the claim must be reopened.  
Hodge, 155 F.3d at 1359.  Upon reopening the claim, a 
determination must then be made as to whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  If the claim is well grounded, the claim may 
then be evaluated on the merits after ensuring that the duty 
to assist pursuant to 38 U.S.C.A. § 5107(b) (West 1991) has 
been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).

With the above-cited facts and law for consideration, the 
Board will not reopen the claim as new and material evidence 
as defined has not been submitted.  When read together with 
the appellant's contentions on appeal, the Board concludes 
that the evidence submitted or associated with the record 
since the June 1995 decision is not so significant that it 
must be considered in order to decide the merits of the claim 
fairly.  The appellant has failed to submit information that 
would provide verification of the in-service stressors 
claimed.  He has not provided VA with the name of the boat he 
was on when the alleged deaths, claimed as stressors, 
occurred.  Moreover, he cannot recall the full names of the 
servicemen who, he claims, were killed.  The appellant has 
merely restated evidence that was before the RO at the time 
of the June 1995 denial.  Thus, the evidence is not "new" 
in the sense that it is cumulative and redundant; moreover, 
it is not probative -- the evidence simply does not provide 
evidence of in-service stressors required for a service-
connected PTSD claim.  Hence, this evidence is essentially 
cumulative of evidence previously before the RO in 1995.  
Accordingly, it provides no basis to reopen this claim.

In making this decision, the Board has considered the 
Certificate of Achievement and the testimony offered at two 
hearings on appeal.  The Certificate does not confirm any of 
the claimed stressors, and the testimony essentially 
reiterates evidence previously on file.  Thus, it is not new 
and material.

VA is obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim.  See Graves v. Brown, 8 Vet. App. 
522 (1996).  However, this obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995), which depends further upon VA having 
notice that relevant evidence may exist or could be obtained.  
See also Franzen v. Brown, 9 Vet. App. 235 (1996) (sec. 
5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration).

However, in this case, there is nothing in the record that 
suggests the existence of available evidence that might 
provide a basis to reopen the aforementioned claim.  Thus, as 
the Secretary's obligation under section 5103(a) has been 
complied with, to the extent possible, further development by 
VA is not required or indicated at this time.


ORDER

New and material evidence sufficient to reopen the claim for 
service connection for PTSD not having been submitted, the 
benefits on appeal remain denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

